In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-2837
MARK G. SABAN,
                                                      Petitioner,
                               v.


UNITED STATES DEPARTMENT OF LABOR,
                                                     Respondent.
                        ____________
                Petition to Review an Order of the
               Administrative Review Board of the
               United States Department of Labor.
                          ARB No. 03-143.
                        ____________
  SUBMITTED OCTOBER 31, 2007—DECIDED DECEMBER 4, 2007
                        ____________


  Before POSNER, WOOD, and SYKES, Circuit Judges.
  POSNER, Circuit Judge. The petitioner seeks judicial
review of the denial of his claim that he was fired by his
employer in violation of the whistleblower provision
(49 U.S.C. § 60129(a)(1)(A)) of the Pipeline Safety Improve-
ment Act, 49 U.S.C. §§ 60101 et seq. The Labor Depart-
ment’s administrative review board denied the claim on
March 30, 2005, and he did not file his petition for review
of the denial with this court (as authorized by 49 U.S.C.
§§ 60129(b)(3)(A), (4)(A) because it was a final order by
2                                               No. 06-2837

the Secretary of Labor) until July 5, 2006—more than a
year later, though the statutory deadline for filing is only
60 days. Id. Yet the Labor Department argues that the
petition is timely because the petitioner had filed a timely
motion with the board for reconsideration of the denial of
his claim and he filed his petition for review in this
court within 60 days after the board denied the motion.
  At least until 1993, there was no doubt that the filing
of a motion to reconsider an agency decision tolled the
time for filing a petition for judicial review. E.g., ICC v.
Brotherhood of Locomotive Engineers, 482 U.S. 270, 284-85
(1987); Arch Mineral Corp. v. Director, Office of Workers’
Compensation Programs, 798 F.2d 215, 219 (7th Cir. 1986).
(This is provided it is the first such motion; we explain the
significance of that qualification later.) That year the
Supreme Court, in Darby v. Cisneros, 509 U.S. 137, 145-47
(1993), noted the neglect by most courts of the language
of section 10(c) of the Administrative Procedure Act,
5 U.S.C. § 704, which provides that agency action that
would otherwise be final is so “whether or not there
has been presented or determined an application for a
declaratory order, for any form of reconsideration, or,
unless the agency otherwise requires by rule and pro-
vides that the action meanwhile is inoperative, for an
appeal to superior agency authority.” The order that
the petitioner asks us to review was a final order.
  Darby was not concerned with tolling but with whether
section 10(c) required exhaustion of optional administra-
tive remedies (the Court held that it did not). The judi-
cial neglect to which the Court pointed was neglect to
realize that the language of the section precludes a re-
quirement of exhausting such remedies, as by filing a
motion for reconsideration; finality and hence judicial
No. 06-2837                                                3

reviewability are unaffected by the failure to move for
such a remedy—section 10(c) is explicit about this. Darby
did not overrule ICC v. Brotherhood of Locomotive Engineers,
but instead cited it with approval. 509 U.S. at 145. Yet in
Midland Coal Co. v. Director, Office of Workers’ Compensa-
tion Programs, 149 F.3d 558, 562 (7th Cir. 1998), citing the
Court’s reference in Darby to judicial neglect of section
10(c), this court held that Locomotive Engineers was no
longer good law and that the filing of a motion to recon-
sider a final agency order does not toll the time for seek-
ing judicial review.
  The Supreme Court has told the lower courts that they
are not to anticipate the overruling of a Supreme Court
decision, but are to consider themselves bound by it until
and unless the Court overrules it, however out of step
with current trends in the relevant case law the case may
be. Tenet v. Doe, 544 U.S. 1, 10-11 (2005); United States v.
Hatter, 532 U.S. 557, 567 (2001); State Oil Co. v. Khan, 522
U.S. 3, 20 (1997); Rodriguez de Quijas v. Shearson/American
Express, Inc., 490 U.S. 477, 484 (1989). That directive
was not mentioned in Midland Coal, even though two
years after Darby the Supreme Court had reaffirmed ICC
v. Brotherhood of Locomotive Engineers with nary a hint of
any dubiety concerning the continued soundness of that
case. Stone v. INS, 514 U.S. 386, 391-92 (1995). The Court in
Stone interpreted section 10(c) and a similar provision in
the Hobbs Act to mean only that an agency order is
final and therefore immediately reviewable even if the
would-be petitioner for judicial review did not ask the
agency to reconsider its decision. Id. Our court in
Midland Coal sought to distinguish Stone on the ground
that it had turned on the finality provision of the Hobbs
Act rather than on section 10(c) of the Administrative
4                                                 No. 06-2837

Procedure Act. 149 F.3d at 562 n. 3. But the Court had been
explicit in Stone that “both the APA and the Hobbs Act
embrace a tolling rule: The timely filing of a motion to
reconsider renders the underlying order nonfinal for
purposes of judicial review.” 514 U.S. at 392 (emphasis
added).
   We have found no case besides Midland Coal that rejects
the tolling rule of Locomotive Engineers; every other case
follows the Supreme Court’s decision. See, e.g., Williston
Basin Interstate Pipeline Co. v. FERC, 475 F.3d 330, 334-35
(D.C. Cir. 2006); Boston & Maine Corp. v. Town of Ayer,
330 F.3d 12, 16 n. 6 (1st Cir. 2003); Kreider Dairy Farms, Inc.
v. Glickman, 190 F.3d 113, 121 (3d Cir. 1999). It turns out,
however, that Midland Coal’s bark is worse than its bite.
For it involved a second motion to reconsider an agency
decision, and there is no doubt that a second or successive
motion to reconsider does not toll the deadline for fil-
ing the petition for judicial review because otherwise a
petitioner could, at will, postpone the deadline for that
filing indefinitely. Peabody Coal Co. v. Abner, 118 F.3d
1106, 1108 (6th Cir. 1997). As explained in Midland Coal,
quoting Charles v. Daley, 799 F.2d 343, 347 (7th Cir. 1986),
“The time limit [for taking appeals] would be a joke if
parties could continually file new motions, preventing
the judgment from becoming final.” 149 F.3d at 564. The
present case, in contrast, involves a first motion to recon-
sider.
  But the holding that a second or successive motion to
reconsider does not toll is an alternative holding in Midland
Coal, alternative to the holding that no motion to recon-
sider tolls unless, of course, a statute or regulation pro-
vides for tolling. That broader holding, being contrary to
Supreme Court decisions that have not been overruled,
No. 06-2837                                                  5

we must reject, and we do so today, having circulated our
opinion to the full court in advance of publication, as
required, for an overruling, by 7th Cir. R. 40(e). No judge
in regular active service voted to hear the case en banc.
   Since the petition for review was timely, we turn to the
merits. They are straightforward. The whistleblower
provision of the Pipeline Safety Improvement Act took
effect on December 17, 2002. But the wrongful termina-
tion of which the petitioner complains had taken place in
July 1999, more than three years earlier. So his suit can
proceed only if the provision is given retroactive effect.
Unless Congress clearly indicates that a statute is to have
such effect, which it has not done in the pipeline act, it is
not to be given such an effect if the result would be, so far
as bears on the present case, to “impair rights a party
possessed when he acted, [or] increase a party’s liability
for past conduct.” Landgraf v. USI Film Products, 511 U.S.
244, 280 (1994). That is an exact description of what ap-
plying the whistleblower provision in the present case
would do. It would impair the right of the petitioner’s
employer to fire a whistleblower and it would impose
liability for acts done before the statute took effect. Against
this the petitioner has no argument at all.
   We note in closing that the petitioner’s former em-
ployer, Washington Group International, Inc., has an
interest in this case, and though the respondent in a
proceeding to review a final agency order is the agency
itself, Fed. R. App. P. 15(a)(2)(B), interested parties can
move to intervene. Fed. R. App. P. 15(d); American Nuclear
Resources, Inc. v. U.S. Department of Labor, 134 F.3d 1292,
1294 n. 2 (6th Cir. 1998). But the employer, while pepper-
ing us with briefs, has never moved to intervene, and so
6                                                No. 06-2837

is not a party to this proceeding. Nor did it ask for permis-
sion to participate as an amicus curiae.
    The petition for review is
                                                     DENIED.

A true Copy:
         Teste:

                           _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                     USCA-02-C-0072—12-4-07